                                Case 21-40006-KKS                     Doc 34          Filed 04/09/21              Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Florida
In re:                                                                                                                 Case No. 21-40006-KKS
Anneli Mariah Nystrand                                                                                                 Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1129-4                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Apr 07, 2021                                               Form ID: ntpoclm                                                          Total Noticed: 39
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 09, 2021:
Recip ID                 Recipient Name and Address
db                     + Anneli Mariah Nystrand, 2490 Laurelwood Court, Tallahassee, FL 32308-4286
cr                     + WELLS FARGO BANK, N.A., eXL Legal, PLLC, 12425 28th St Suite 200, Saint Petersburg, Fl 33716-1826
2383923                + ADS/COMENITY Bealls FL, Attn: Bankruptcy, P.O. Box 182125, Columbus, OH 43218-2125
2383927                  Comenity Bank/MyPoints RWD, PO Box 182273, Columbus, OH 43218-2273
2386484                  Doris Maloy, Leon County Tax Collector, Post Office Box 1835, Tallahassee, FL 32302-1835
2383933                + Elizabeth A. Teegen, The Law Office of Elizabeth Teegen, 545 E. Tennessee Street Suite 100A, Tallahassee, FL 32308-4992
2383935                + First National Bank Omaha, 1620 Dodge Street, Omaha, NE 68197-0002
2383934                  First National Bank of Omaha, PO Box 2557, Omaha, NE 68103-2557
2383936                + Florida Bank, as successor in interest, One Tamapa City Center, 201 N. Franklin Street, Suite 100, Tampa, FL 33602-5159
2383939                + Jerry L. Rumph, Jr., Grant & Rumph, P.A., 2121-C Killarney Way, Tallahassee, FL 32309-3400
2383940                  Kingdom Of Sweden, Centrala studiestodsnamnden (CSN), Norre Tjarngtan 2, 852 37 Sundsvall Sweden
2383942                + LexisNexis, 112-118 West 20th Street, New York, NY 10011-3627
2383945                + Relx Legal Recovery, Customer Accounting, 9443 Springboro Pike, Miamisburg, OH 45342-4425
2383946                + Renaissance, 4100 Okemos Road, Okemos, MI 48864-3215
2383950                  Tallahassee Orthopedic Clinic, ATTN # 21506E, PO Box 14000, Belfast, ME 04915-4033
2383951                + True Accord, 16011 College Blvd, Suite 130, Lenexa, KS 66219-9877
2383952                + USDOE/GLELSI, Attn: Bankruptcy, Po Box 7860, Madison, WI 53707-7860
2383954                + Zakheim Law Group, P.A., Attorney For Plaintiff, 1133 South University Drive, Second Floor, Fort Lauderdale, FL 33324-3303
2384909                + eXL Legal, PLLC, as counsel for Wells Fargo Bank, N.A., c/o Alejandro Martinez-Maldonado, Esq., 12425 28th Street North, Suite 200,
                         St. Petersburg, FL 33716-1826

TOTAL: 19

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
cr                     + EDI: PRA.COM
                                                                                        Apr 08 2021 03:33:00      PRA Receivables Management, LLC, PO Box
                                                                                                                  41021, Norfolk, VA 23541-1021
2386453                   EDI: ATLASACQU
                                                                                        Apr 08 2021 03:33:00      Atlas Acquisitions LLC, 492C Cedar Lane, Ste
                                                                                                                  442, Attn: Avi Schild, Teaneck, NJ 07666
2383924                + Email/Text: ralfriedman@hotmail.com
                                                                                        Apr 08 2021 02:20:00      Allison L. Friedman, P.A., Ernest Mooney, Esq.,
                                                                                                                  20533 Biscayne Blvd. Ste 4-435, Miami, FL
                                                                                                                  33180-1529
2383925                + Email/Text: bankrupt@choicerecovery.com
                                                                                        Apr 08 2021 02:20:00      Choice Recovery, Attn: Bankruptcy, 1550 Old
                                                                                                                  Henderson Rd, Ste 100, Columbus, OH
                                                                                                                  43220-3662
2383926                   EDI: WFNNB.COM
                                                                                        Apr 08 2021 03:33:00      Comenity Bank/Bealls Florida, Attn: Bankruptcy,
                                                                                                                  PO Box 18212, Columbus, OH 43218
2383928                   EDI: WFNNB.COM
                                                                                        Apr 08 2021 03:33:00      Comenity Bank/NWYRK & CO, P.O. Box
                                                                                                                  182789, Columbus, OH 43218-2789
2383929                + EDI: WFNNB.COM
                                                                                        Apr 08 2021 03:33:00      Comenity Bank/Venus, Attn: Bankruptcy Dept,
                                                                                                                  PO Box 182273, Columbus, OH 43218-2273
2383930                + EDI: WFNNB.COM
                                                                                        Apr 08 2021 03:33:00      Comenity Capital/Big Lot, Attn: Bankruptcy Dept,
                              Case 21-40006-KKS                    Doc 34         Filed 04/09/21            Page 2 of 4
District/off: 1129-4                                               User: admin                                                            Page 2 of 3
Date Rcvd: Apr 07, 2021                                            Form ID: ntpoclm                                                     Total Noticed: 39
                                                                                                            Po Box 182125, Columbus, OH 43218-2125
2383931               + EDI: CRFRSTNA.COM
                                                                                   Apr 08 2021 03:33:00     Credit First National Association, Attn:
                                                                                                            Bankruptcy, Po Box 81315, Cleveland, OH
                                                                                                            44181-0315
2383932               + Email/Text: kthompson@crownasset.com
                                                                                   Apr 08 2021 02:20:00     Crown Asset Management, LLC, 3100
                                                                                                            Breckinridge Boulevard, Ste.725, Duluth, GA
                                                                                                            30096-7605
2383937               + EDI: IIC9.COM
                                                                                   Apr 08 2021 03:33:00     IC System, Inc, Attn: Bankruptcy, Po Box 64378,
                                                                                                            St. Paul, MN 55164-0378
2383938               + EDI: IRS.COM
                                                                                   Apr 08 2021 03:33:00     Internal Revenue Service, P.O. Box 7346,
                                                                                                            Philadelphia, PA 19101-7346
2383941                  Email/Text: customerservice.us@klarna.com
                                                                                   Apr 08 2021 02:20:00     Klarna (WebBank), 629 N. High Street, Suite 300,
                                                                                                            Columbus, OH 43215
2383943                  Email/Text: bknotices@mbandw.com
                                                                                   Apr 08 2021 02:20:00     McCarthy, Burgess & Wolfe, The MB&W
                                                                                                            Building, 2600 Cannon Road, Bedford, OH 44146
2383944                  EDI: PRA.COM
                                                                                   Apr 08 2021 03:33:00     Portfolio Recovery, Attn: Bankruptcy, 120
                                                                                                            Corporate Blvd, Norfolk, VA 23502
2383947               + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Apr 08 2021 02:03:20     Resurgent Capital Services, Attn: Bankruptcy, Pob
                                                                                                            10497, Greenville, SC 29603-0497
2383948               + EDI: DRIV.COM
                                                                                   Apr 08 2021 03:33:00     Santander Consumer USA, Attn: Bankruptcy, Po
                                                                                                            Box 961245, Fort Worth, TX 76161-0244
2383949                  EDI: DRIV.COM
                                                                                   Apr 08 2021 03:33:00     Santander Consumer USA, PO Box 660633,
                                                                                                            Dallas, TX 75266-0633
2384026               + EDI: RMSC.COM
                                                                                   Apr 08 2021 03:33:00     Synchrony Bank, c/o PRA Receivables
                                                                                                            Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                            23541-1021
2383953               + EDI: WFFC.COM
                                                                                   Apr 08 2021 03:33:00     Wells Fargo Home Mortage, P.O. Box 10328, Des
                                                                                                            Moines, IA 50306-0328

TOTAL: 20


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr              *P++          ATLAS ACQUISITIONS LCC, 492C CEDAR LANE SUITE 442, TEANECK NJ 07666-1713, address filed with court:, Atlas
                              Acquisitions LLC, 492C Cedar Lane, Ste 442, Attn: Avi Schild, Teaneck, NJ 07666

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 09, 2021                                        Signature:           /s/Joseph Speetjens
                              Case 21-40006-KKS                   Doc 34         Filed 04/09/21            Page 3 of 4
District/off: 1129-4                                              User: admin                                                            Page 3 of 3
Date Rcvd: Apr 07, 2021                                           Form ID: ntpoclm                                                     Total Noticed: 39

                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 7, 2021 at the address(es) listed below:
Name                             Email Address
Alejandro Guillermo Martinez-Maldonado
                                on behalf of Creditor WELLS FARGO BANK N.A. bk@exllegal.com

India Footman
                                 on behalf of Debtor Anneli Mariah Nystrand indiafootman@footmanlaw.com r62620@notify.bestcase.com

Mary W. Colon
                                 trustee@marycolon.com fl33@ecfcbis.com;ecf.alert+Colon@titlexi.com

Mary W. Colon
                                 on behalf of Trustee Mary W. Colon trustee@marycolon.com fl33@ecfcbis.com;ecf.alert+Colon@titlexi.com

United States Trustee
                                 USTPRegion21.TL.ECF@usdoj.gov


TOTAL: 5
                       Case 21-40006-KKS              Doc 34     Filed 04/09/21        Page 4 of 4
FORM ntpoclm (Rev. 02/21)
                                     UNITED STATES BANKRUPTCY COURT
                                            Northern District of Florida
                                              Tallahassee Division

In Re: Anneli Mariah Nystrand                                            Bankruptcy Case No.: 21−40006−KKS
       dba Nystrand Law, LLC
       SSN/ITIN: xxx−xx−4014
       Tax ID: 83−2920755
        Debtor
                                                                         Chapter: 7
                                                                         Judge: Karen K. Specie


                                 NOTICE OF NEED TO FILE PROOF OF CLAIM
                                      DUE TO RECOVERY OF ASSETS


NOTICE IS GIVEN THAT:
     The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since that
notice was sent, assets have been recovered by the trustee.
    Creditors who wish to share in any distribution of funds must file a Proof of Claim (Official Form 410) and
appropriate supporting documentation with the clerk of the bankruptcy court on or before July 8, 2021. Creditors
who do not file a proof of claim on or before this date might not share in any distribution from the debtor's estate.

     FILE AN ELECTRONIC PROOF OF CLAIM: You may file an electronic version of the Proof of Claim via this
Court's website at https://ecf.flnb.uscourts.gov/cgi−bin/autoFilingClaims.pl. Upon completion of the electronic filing
process, you will be able to print a PDF version of your claim with a date stamp as proof of filing.

     FILE A PROOF OF CLAIM BY MAIL: The proof of claim form (Official Form 410) may be obtained from the
website of the United States Courts at http://www.uscourts.gov/forms/bankruptcy−forms or from any bankruptcy
clerk's office and mailed to the address shown below. To receive acknowledgement of your filing, you may either
enclose a stamped, self−addressed envelope and a copy of your proof of claim or you may access the court's PACER
system (https://www.pacer.uscourts.gov) to view your filed proof of claim.

     There is no fee for filing the proof of claim.

     Any creditor who has filed a proof of claim already need not file another proof of claim.

Dated: April 7, 2021                                           FOR THE COURT
                                                               Traci E. Abrams, Clerk of Court
                                                               110 E. Park Ave., Ste. 100
                                                               Tallahassee, FL 32301


Service: Service by the Court to all creditors and parties in interest
